





Exhibit 10.3       PROMISSORY NOTE AND LOAN AGREEMENT

 (Line of Credit)




FOR VALUE RECEIVED Flexpoint Sensor Systems, Inc. (“Maker”), promises to Maestro
Investments, LLC (“Holder”), as follows:




1.     Principal and Interest.   Holder agrees to provide Maker with a line of
credit in an amount up to Five Hundred Thousand Dollars ($500,000.00) subject to
and upon the terms and conditions of this Note.  So long as there is no Event of
Default as defined herein, Holder agrees to make advances on this Line of Credit
to Maker (“Advances”)  from time to time as agreed upon by both Maker and Holder
commencing from the date of this Promissory Note (“Note”) up to the maturity
Date, as defined herein.  Notwithstanding anything to the contrary in this Note,
the aggregate principal amount of the Note shall not at any time exceed Five
Hundred Thousand Dollars ($500,000.00).   Maker promises to pay to the order of
Holder at 455 E 400 S, Salt Lake City, UT 84111, in legal tender of the United
States of America, the sum of all Advances under the Note (“Principal”) together
with Base Interest thereon at a fixed rate of interest of twelve percent (12%)
per annum (“Base Interest”) on that part of the Principal that has been advanced
and has not been paid.  Base Interest will be charged on all Advances beginning
on the date of funding of this Note, and continuing until the full amount of
Principal, accrued Base Interest and any additional charges under this Note have
been paid.  Interest shall be calculated at the rate set forth above on the
basis of a 360 day year and the actual number of days elapsed by multiplying the
principal sum by the per annum rate set forth above and multiplying the product
thereof by the actual number of days elapsed and dividing the product so
obtained by 360.  “Date of Funding” shall mean that date on which the Maker
receives the first Loan Advance from Lender.




2.        Alternate Rate of Interest.  In the event of a default and beginning
at the time of default in the terms of this Note or any other document given in
connection with this loan (collectively, the “Loan Documents”), or Maker’s
failure to pay an installment of Base Interest or the Principal on the date on
which it is due, then the entire amount of unpaid Principal and Base Interest on
this Note shall bear interest at the rate of Eighteen percent (18 %) per annum
(the “Alternate Rate”).




3.        Late Fee.  In the event a scheduled payment is not received by holder
on its due date, Maker shall be assessed a late fee of three percent (3%) of the
payment due.  This payment shall be made to compensate Holder for additional
risk and expense involved in managing and servicing a delinquent loan.  Each
payment shall be first credited to any late payments due, then to accrued
interest due, and the remaining to principal.




4.       Repayment.  Maker shall pay the  entire  Principal balance, together
with accrued and unpaid Base Interest, if any, and other charges permitted under
this Note or the Loan Documents, on or before December 31, 2012 (the “Maturity
Date”).  All payments received shall be applied first to Base Interest, second,
as applicable, to any prepayment charge under this Note, third to interest at
the Alternate Rate, if applicable, and fourth to Principal.







CM__

11-2-10

 Initial

 Date

















--------------------------------------------------------------------------------







5.       Collateral.  As collateral for the obligations and liabilities
hereunder, Maker shall and does hereby grant to Holder a secured interest in the
corporation assets including, but not limited to, business furniture, fixtures
and equipment.  At the option of Holder, the Holder may file security documents
including, but not limited to UCC filings in the appropriate governmental
jurisdictions on the afore mentioned corporate assets.   All of the foregoing is
collectively referred to as the “Collateral”.




At the Holder’s option at any time during the term of this agreement and Note
the Holder may convert all or part of this Note to the Maker’s restricted common
stock at a conversion rate of $.30 per share or a price to be determined by both
parties.




6.     Representations and Warranties.  Maker represents and warrants to Holder
as follows:




a.   Maker is a Delaware company based in Utah.




b.    There are no significant actions or suits pending, or to the knowledge of
Maker threatened against or affecting Maker, or any of its assets, which if
adversely determined could have a material adverse affect on the financial
conditions of Maker.




c.    Any financial statements which have heretofore been provided to Holder by
Maker are correct, complete, and accurately represent the financial position of
Maker as of the date of such financial statements and there have been no
material adverse changes since such date.




d.     No information or report furnished by Maker to Holder in connection with
this Note contained any material misstatement of fact or omitted to state a
material fact or any fact necessary to make the statements contained therein not
misleading.




7.   Covenants.  Maker covenants and agrees with Holder as follows:




a.     Maker will notify Holder of any default under the terms of the Note or of
any litigation, proceeding or development which may have a material adverse
affect on Maker’s ability to perform under the terms of this Note or any
security agreement given in connection therewith.




b.     Maker shall not sell, assign, convey, hypothecate, pledge, or alienate
its interest in the Collateral, or any part thereof, or permit any divestiture
of title, whether voluntary or involuntary, without Holder’s prior written
consent.




c.     Maker shall provide to Holder such documents and shall do such other acts
as Holder may reasonably request.




d.     The Holder may, from time to time, sell, assign, or pledge this Note to
any person, financial institution or other entity, which person, financial
institution, or other entity does not have any obligation, duty responsibility
or other liability for the transaction from which this Note arose.  The Maker
hereby waives any claim, defense to payment, or cause of action related to,

connected with, or arising from this Note or the transaction from which it arose
against the person, financial institution or other entity that may accept the
sale, assignment or pledge of this Note.

CM__

11-2-10

 Initial

 Date











--------------------------------------------------------------------------------













8.     Sale of the Collateral.  If all or any portion of the Property or Maker’s
interests therein shall be or is agreed in any manner by Maker to be sold,
transferred, assigned, leased, conveyed, exchanged or otherwise disposed of at
any time (and regardless of whether any such assignment or transfer is direct or
indirect through merger, consolidation. Liquidation, reorganization, sale of
assets, sale of stock, partnership interests, or other equity interests or by
operation of law), then in any such event the entire unpaid Principal balance on
this Note, together with all Base Interest, if applicable, any prepayment
charge, and, if applicable, Interest at the Alternate Rate, shall, at the sole
option of Holder, become immediately due and payable.




9.     Events of Default.  An Event of Default under this Note shall occur if
any of the following events shall occur:




a.     Failure to pay any Interest or the payment of Principal when due.




b.     Any representations or warranties made by Maker in this Note are untrue
in any material respect at the time when made including the covenants agreed
above.




c.     Any of the documents executed and delivered in connection herewith shall
for any reason cease to be in full force and effect.




d.     All or any substantial part of the property of the Maker shall be
condemned, seized or otherwise appropriated or custody or control of such
property shall be assumed by any governmental agency or any court of competent
jurisdiction and shall be retained for a period of ten (10) days.




e.     There is a default in any term or condition of any Loan Document executed
by Maker in connection with the Loan.




f.     Holder otherwise reasonably deems itself to be insecure, gives Maker
written notice of the grounds thereof, and Maker fails to remedy or otherwise
satisfy Holder within ten (10) days thereafter.

g.     Holder requests credit report updates, copies of tax returns, financial
statements or other information Holder might feel necessary and information is
not provided within ten (10) days of such request.




10.     Remedies.  Upon default by Maker as defined above, then the entire
amount of unpaid Principal, Interest on and charges under this Note shall (i)
bear interest at the Alternate Rate from the date of any default, and (ii) at
the option of Holder, be and become immediately due

and payable without presentment, demand, protest or other notice of any kind.
 To the extent permitted by law, Maker waives any rights to presentment, demand,
protest, or notice of any kind

in connection with this Note.  The remedies of Holder as provided in this Note
or the Deed of Trust, or at law or in equity, shall be cumulative and
concurrent, and may be pursued singly, successively,

or together at the sole discretion of Holder, and may be exercised as often as
occasion therefore




CM__

11-2-10

 Initial

             Date











--------------------------------------------------------------------------------










 shall occur; and the failure to exercise any such right or remedy shall in no
event be construed as a waiver or release thereof.  Maker agrees to pay all
costs of collection incurred by reason of the default, including courts costs
and reasonable attorney’s fees, including such expenses incurred before legal
action, during the pendency thereof, and continuing to all such expenses in
connection with appeals to higher courts arising out of matters associated
herewith.




11.     General Provisions.  This Note shall be binding upon Maker, it’s
successors and assigns.  This Note is not assumable without prior written
consent of Holder.  The interpretation and construction of this Agreement, and
all matters relating thereto, shall be governed by the laws of the State of Utah
without regards to Utah’s Conflict of Law Laws.  Any judicial proceeding brought
to enforce this Agreement, or any matter related thereto, shall be brought in
the appropriate courts for Salt Lake County, State of Utah or the appropriate
United States District Court for Salt Lake County, Utah.  By execution of this
Agreement, each party accepts and agrees to the exclusive jurisdiction of the
aforesaid courts and irrevocable agrees to be bound by any judgment rendered
thereby in connection with this Agreement.  Time is of the essence hereof.




12.     General Waiver.   All Makers, sureties, guarantors and endorsers of this
Note consent to renewals and extensions of time before or after the maturity
date of the Note and agree that no failure on the part of the Holder to exercise
any power, right or privilege under this Note, or to insist upon prompt
compliance with the terms of this Note, shall constitute a waiver thereof.




13.     Maker’s Waiver.   Maker waives to the fullest extent permitted by law
the right to plead any and all statutes of limitations as a defense to any
demand made pursuant to the Note.  Holder shall not be deemed, by any act of
omission or commission, to have waived any of its rights or remedies under this
Note unless such waiver is in writing and signed by Holder and only to the
extent specifically set forth in writing.  A waiver with reference to one event
shall not be construed as continuing or as a bar to or waiver of any right or
remedy as to a subsequent event.  No delay or omission of Holder to exercise any
right, whether before or after any event of default under this Note, shall
impair any such right or shall be construed to be a waiver of any right of
default, and the acceptance at any time by Holder hereof of any past due amounts
shall not be deemed to be a waiver of the right to require prompt payment when
due of any other amounts then or thereafter due and payable.




14.     Entire Agreement in Writing.   This written agreement, and any other
documents executed in connection herewith, are the final expression of the
agreement and understanding of Maker and Holder with respect to the general
subject matter hereof and supersede any previous understanding, negotiations or
discussions, whether written or oral.  This written agreement, and any other
documents executed in connection herewith, may not be contradicted by evidence
of any alleged oral agreement.




15.     Sale of Participations.  Lender may, at any time, sell, transfer, assign
or grant participations in the Loan and in the Loan Documents, and Lender may
forward to such participant and prospective participant all documents and
information relating to the Loan and to Borrower whether furnished by Borrower
or otherwise, as Lender determines necessary or desirable  




CM__

11-2-10  

Initial

  Date














--------------------------------------------------------------------------------







16.     Prepayment.   Maker may prepay the entire outstanding Principal balance
of this Note prior to the maturity Date.  Partial Principal payments are not
allowed unless agreed by Holder in writing prior to payment.




17.     Loan Charges.   If a law, which applies to this loan and which sets
maximum loan charges is finally interpreted so that the interest or other
charges collected or to be collected in connection with this loan exceed the
permitted limits, then any such loan charge shall be reduced by the amount
necessary to reduce the charge to the permitted limit.




18.     Jury Trial Waiver.   Maker and Holder by their acceptance of this Note,
hereby waive their respective right to a trial by jury in any action or
proceeding based upon, or related to, this subject matter of this Note and the
business relationship that is being established.  This waiver is knowingly,
intentionally, and voluntarily made by Maker and Holder, and Maker acknowledges
that neither the Holder nor any person acting on behalf of Holder has made any
representations of fact to induce this waiver of trial by jury or has taken any
actions which in any way modify or nullify its effect.  Maker and Holder
acknowledge that this waiver is a material inducement to enter into a business
relationship, that Maker and Holder have already relied on this waiver in
entering into this Note and that each of them will continue to rely on this
waiver in their related future dealings.  Maker and Holder further acknowledge
that they been have represented (or have had the opportunity to be represented)
in the signing of this Note and in the making of this waiver by independent
legal counsel.




19.   Persons Bound.

  Each person signing this Agreement, other than Secured Party, is a debtor and
the obligations of Debtors are joint and several.




DATED this 2nd day of November, 2010.




Maker:




Flexpoint Sensor Systems, Inc.







/s/ Clark Mower

By:  Clark Mower

Its:  President




Holder:




Maestro Investments, LLC







 /s/Jason D. Yenny

By:  J. Yenny

Its:  Manager


















